Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Group I: Claims 1-12 appear to be directed towards four walls supporting an ion generator.
Group II: Claims 13-23 appear to be directed towards a distance D between a first and third wall and edge of the first wall and electrodes facing an opening.
The inventions listed as Groups I & II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
The special technical features of Group I are at least the ion generator device having a second portion, the support comprising: wherein the first wall extends a smaller distance from the second wall than the third wall and wherein the first wall is secured lo the third wall with at least one securing element; and a fourth wall extending orthogonally from the third wall, wherein a substantially open cavity is defined by the fourth wall, the third wall and an edge of the first wall, and a substantially closed cavity is defined by the first wall, the second wall and the third wall, and wherein the first portion of the ion generator device is retained within the substantially open cavity, a cover wall, the cover wall extending orthogonally from the first wall, the cover wall extending along from a first portion of the first wall and not extending along from a second portion of the first wall, which are not present in Group II.
The special technical features of Group II are at least a third wall extending from the second wall opposed to the first wall, wherein a distance D between the first wall and the third wall is predetermined such that when the ion generator device is retained, the ion generator device is sandwiched between the first wall and the third wall, the ion generator device support having an 
The common technical features of Groups I & II are at least an ion generator device support configured to retain an ion generator device, the ion generator device having a first portion containing electrodes, the support comprising: a first wall; a second wall extending from the first wall, the first portion containing the electrodes, and the ion generator device support having an opening.
US 2008/0278881 A1 to Kato, Set al. (KATO) discloses least an ion generator device support configured to retain an ion generator device {a housing retaining an ion generating component 4; paragraph [00261). the ion generator device having a first portion containing electrodes (a first side having a high-voltage electrodes 43, 45; paragraph [0029]), the support comprising: a first wall (the housing having
a first wall; figure 2); a second wall extending from the first wall (perpendicular wall from the first wall; figure 2), the first portion containing the electrodes (high-voltage electrodes 43, 45 contained on the component 4; figures 2-3B), and the ion generator device support having an opening (air inlet 21 in the housing; paragraph [0026)).
Since KATO disclosed the common features, these features are not special and Groups I & II lack unity.
Restriction for examination purposes as indicated is proper because the inventions listed in this lack unity , and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions do not lack unity, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879